DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In the rejection of Claim 1, Examiner interprets the claim to require that the surface protection material and the metal precursor are attempting to adsorb onto the same layer of the substrate, and not that the metal precursor forms a layer over the surface protection material.  This interpretation is based on PG 0037 of the specification as filed, where the metal precursor cannot adsorb at a location where the surface protection material has already adsorbed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda ‘306 (U.S. PGPub 2012/0276306).
Claim 1 – Ueda ‘306 teaches a method of forming a thin film using a surface protection material (PG 0011, PG 0048, PG 0051), the method comprising:
supplying the surface protection material to the inside of a chamber on which a substrate is placed so that the surface protection material is adsorbed to the substrate (PG 0063, substrate placed in a CVD chamber for deposition; PG 0050, ammonia as inhibitor; PG 0051, inhibitor adsorption pulse);
discharging the unadsorbed surface protection material from the inside of the chamber by purging the interior of the chamber (PG 0051, purge pulse following inhibitor adsorption pulse);
supplying a metal precursor to the inside of the chamber so that the metal precursor is adsorbed to the substrate (PG 0011, metal precursor; PG 0051, precursor adsorption pulse);
discharging the unadsorbed metal precursor from the inside of the chamber by purging the interior of the chamber (PG 0051, purge pulse following precursor adsorption pulse); and
supplying a reaction material to the inside of the chamber so that the reaction material reacts with the adsorbed metal precursor to form the thin film (PG 0051, oxidization pulse; the oxidant reacts with the adsorbed metal precursor to form a metal oxide per PG 0011).
Claim 1 as presented does not expressly require that the surface protection material be provided before the metal precursor is provided.  PG 0051 expressly discloses a cycle of metal precursor / oxidization / inhibitor material.  Examiner further notes PG 0048, which discloses the effect that the inhibitor material has on the metal precursor and oxidation steps of a second cycle commensurate with PG 0051 and therefore anticipates a process where the claimed steps are performed in the presented order.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the rejection of Claim 1, ammonia is cited as the surface protection material; more broadly, amino chemicals containing no metal element may be used as the surface protection material.  While Claims 2 and 3 may comprise NH groups, Ueda ‘306 does not disclose any chemical structure with specificity sufficient to render obvious any of the structures of Claims 2-3 as presented.  Claims 4 and 5 exclude the NH group and Ueda ‘306 does not teach or suggest these chemicals.  Further search and consideration has not found a reference or combination of references, alone or in combination with Ueda ‘306, which fairly teaches or suggests the use of any chemical claimed in Claims 2-5 as a surface protection material commensurate with the process of Claim 1.  Therefore, Claims 2-5 are held to contain allowable subject matter.  Claims 6 and 7 depend from Claim 3 and are allowable for the subject matter in Claim 3; Examiner notes that Ueda ‘306 does disclose at least oxygen as a reactant material at PG 0046.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712